Citation Nr: 1116262	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected posttraumatic arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected shell fragment wound to the buttocks area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2005 and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In a June 2006 written submission, the issues of entitlement to service connection for neurological and low back disorders, to include as due to exposure to herbicides or as secondary to service-connected shell fragment wound were raised, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The claims file includes a document dated in November 2010 to order a VA medical opinion, which reflects a new address for the Veteran that was not previously of record.  However, subsequent to this date, the AMC continued to use the Veteran's previous address on all correspondence sent to Veteran, specifically a supplemental statement of the case was returned as undeliverable with an indication that Veteran moved and left no forwarding address.  The record also reflects that the Veteran underwent a total left knee replacement surgery performed by a private physician.  In January 2011, the AMC requested the Veteran to provide Form 21-4142, Authorization and Consent to Release Information, for each health care provider(s) who treated the Veteran for his service-connected conditions.  However, the Veteran was not properly notified of this request as the January 2011 letter was sent to his previous address.  

Additionally, an August 2005 VA treatment report indicated that the Veteran retired from his job and was "on disability for his hip pain."  When VA is on notice that of additional records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Accordingly, these records must be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO/AMC must request that the Veteran identify all VA and non-VA medical providers who have treated him for any left knee and left hip disorders, to include the total left knee replacement surgery performed by a private physician, and any records for which he is receiving "disability."  The RO must then obtain copies of these records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must readjudicate the Veteran's claims on appeal, taking into consideration all newly obtained evidence.  Thereafter, if any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

